DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Amendment
This action is in response to the communications and remarks filed on 2/16/2021. Claims 1, 3-12, and 14-22 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 7-13, filed 2/16/2021, regarding the 103 rejections of Claims 1, 3-12, and 14-22, have been fully considered and are persuasive. In view of these arguments and the examiner’s amendment received on 

Terminal Disclaimer
The terminal disclaimer filed on 2/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,318,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Gerald Chan (Reg. No. 51,541) received on 2/26/2021.
The application has been amended as follows:
Please replace Claim 1 with the following:
1. 	(Currently Amended) A hearing device comprising:
	a processing unit configured to compensate for hearing loss of a user of the hearing device;
	a memory unit configured to store an output provided by the processing unit; and
	an interface;
	wherein the hearing device is configured to:

	obtain a client device identifier by processing the authentication message, and 
	store the client device identifier in the memory unit, wherein the output provided by the processing unit comprises the client device identifier;
wherein the authentication message comprises a certificate; and
wherein the hearing device is configured to obtain the client device identifier by:
	performing a verification based on the certificate, and
	obtaining the client device identifier based on a result of the performed verification. 

Please cancel Claim 2:
Please replace Claim 12 with the following:
12. 	(Currently Amended) A method of operating a hearing device comprising a processing unit configured to compensate for hearing loss of a user of the hearing device, a memory unit, and an interface, the method comprising: 
	receiving an authentication message from a client device via the interface;
	obtaining, by a processing unit, a client device identifier by processing the authentication message; and 
	storing the client device identifier in the memory unit of the hearing device, wherein the memory unit of the hearing device is configured to store output provided by the processing unit of the hearing device, and wherein the output provided by the processing unit comprises the client device identifier;
	wherein the authentication message comprises a certificate; and 
	wherein the act of obtaining the client device identifier comprises:
	performing a verification based on the certificate, and 
	obtaining the client device identifier based on a result from the act of performing the verification. 

Please cancel Claim 13:

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims Claims 1, 12, and 15, although the closest prior art of record (such as Wang et al., (US 20140211973 A1),  Author: Joann Spera, “SSL client authentication: It’s a matter of trust”, March 2, 1998,  and Brewster et al., (US 20040125958 A1)) teaches A hearing device comprising: a processing unit configured to compensate for hearing loss of a user of the hearing device; a memory unit configured to store an output provided by the processing unit; and an interface; wherein the hearing device is configured to: receive an authentication message from a client device via the interface, obtain a client device identifier by processing the authentication message, and  store the client device identifier in the memory unit, wherein the output provided by the processing unit comprises the client device identifier.
However, none of the prior art, alone or in combination teaches wherein the authentication message comprises a certificate; and wherein the hearing device is configured to obtain the client device identifier by:  performing a verification based on the certificate, and obtaining the client device identifier based on a result of the performed verification in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497